
	
		I
		111th CONGRESS
		1st Session
		H. R. 3405
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Rehberg (for
			 himself and Mr. Castle) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To authorize the production of Saint-Gaudens Double Eagle
		  ultra-high relief bullion coins in palladium to provide affordable
		  opportunities for investments in precious metals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Original Saint-Gaudens Double Eagle
			 Ultra-High Relief Bullion Coin Act of 2009.
		2.Palladium
			 coinSection 5112 of title 31,
			 United States Code, is amended—
			(1)in subsection (a),
			 by adding at the end the following new paragraph:
				
					(12)A $20 coin that—
						(A)is 27 millimeters in diameter;
						(B)weighs 1
				ounce;
						(C)is of an
				appropriate thickness, as determined by the Secretary; and
						(D)bears, on the
				obverse and reverse, the designs of the famous 27-millimeter version of the
				1907 Augustus Saint-Gaudens Double Eagle gold piece, as described in subsection
				(u).
						;
				and
			(2)by adding at the end, the following new
			 subsection:
				
					(u)Original
				Saint-Gaudens double eagle ultra-high relief numismatic coins and bullion
				investment coins
						(1)In
				generalBeginning in 2009,
				the Secretary shall commence minting and issuing for sale—
							(A)such number of $20
				bullion investment coins as the Secretary may determine to be appropriate, that
				bear the design described in paragraph (2); and
							(B)not more than
				15,000 of the numismatic $20 coins that bear the design and meet the
				requirements of paragraph (3).
							(2)Design and
				requirements for bullion investment coins
							(A)In
				generalExcept as provided
				under subparagraph (B), the obverse and reverse of the coins minted and issued
				pursuant to paragraph (1)(A) shall bear a likeness of the original obverse and
				reverse designs by Augustus Saint-Gaudens which appear on the famous
				27-millimeter version of the 1907 Double Eagle ultra-high relief gold
				piece.
							(B)VariationsThe coins referred to in subparagraph (A)
				shall—
								(i)have inscriptions of the weight of the coin
				and the purity of the alloy in the coin raised on the edge of the coin;
								(ii)bear the nominal denomination of the
				coin;
								(iii)bear the date of issue of the coin on the
				obverse, expressed as a Roman numeral as in the original design; and
								(iv)bear such other inscriptions, including
				In God We Trust, as the Secretary determines to be appropriate
				and in keeping with the original design.
								(C)Mint
				facilityAny facility of the United States Mint may be used to
				strike coins minted pursuant to paragraph (1)(A) other than the United States
				mint at West Point, New York.
							(3)Design and
				requirements for ultra-high relief numismatic coins
							(A)In
				generalSubject to
				subparagraph (B), the obverse and reverse of the coins minted and issued
				pursuant to paragraph (1)(B) shall bear exact replicas of the original obverse
				and reverse designs by Augustus Saint-Gaudens which appear on the famous
				27-millimeter version of the 1907 Double Eagle ultra-high relief gold piece and
				the edge of the coin shall have all appropriate raised lettering in the same
				manner as the original coin.
							(B)VariationsThe coins referred to in subparagraph (A)
				shall—
								(i)bear a single finish that most closely
				approximates the finish of the original gold 1907 ultra-high relief gold piece
				as is practicable;
								(ii)bear the nominal denomination of the
				coin;
								(iii)bear the date of issue of the coin on the
				obverse, expressed as a Roman numeral as in the original design; and
								(iv)bear such other inscriptions, including
				In God We Trust, as the Secretary determines to be appropriate
				and in keeping with the original design.
								(C)Mint
				facilityCoins minted pursuant to paragraph (1)(B) may only be
				struck at the United States mint at West Point, New York.
							(D)Fractional coins
				prohibitedNo coins issued
				under this subsection shall be made available as so-called
				fractional coins.
							(4)Distribution in
				sets and other coordination requirementsIf the Secretary chooses, in accordance
				with subsection (i), to mint and issue a gold bullion coin that bears the same
				design as the ultra-high relief numismatic coins described in paragraph
				(1)(B)—
							(A)each palladium
				coin issued under paragraph (1)(B) may only be issued in a set containing 1 of
				each such coins;
							(B)each set of coins
				described in subparagraph (A) shall be provided in a presentation case of
				appropriate design;
							(C)the set described
				in subparagraph (A) may only be issued and sold in 2009;
							(D)gold coins issued in any set described in
				subparagraph (A) may only be struck at the United States mint at West Point,
				New York and no other gold coin issued by the Secretary that bears the same
				design as the ultra-high relief numismatic coins described in paragraph (1)(B)
				may be struck at such mint at West Point; and
							(E)no gold coin that bears the same design as
				the ultra-high relief numismatic coins described in paragraph (1)(B) shall be
				made available as so-called fractional coins.
							(5)Composition
							(A)In
				generalThe coins minted under this subsection shall contain .995
				pure palladium.
							(B)Source of
				bullion
								(i)In
				generalThe Secretary shall
				acquire bullion for the palladium coins issued under this subsection by
				purchase of palladium mined from natural deposits in the United States, or in a
				territory or possession of the United States, within the 1-year period before
				the coins are minted.
								(ii)Price of
				bullionThe Secretary shall
				pay not more than the average world price for the palladium under subparagraph
				(A).
								(6)Sale of
				coinsEach coin issued under
				this subsection shall be sold for an amount the Secretary determines to be
				appropriate, but not less than the sum of—
							(A)the nominal denomination of the
				coin;
							(B)the market value of the bullion at the time
				of sale; and
							(C)the cost of designing and issuing the
				coins, including labor, materials, dies, use of machinery, overhead expenses,
				marketing, distribution, and shipping.
							(7)Legal
				TenderThe coins minted under
				this subsection shall be legal tender, as provided in section 5103.
						(8)Treatment as
				numismatic itemsFor purposes
				of section 5134 and 5136, all coins minted under this subsection shall be
				considered to be numismatic items.
						(9)QualityThe Secretary may issue the coins described
				in paragraph (1)(A) in both proof and uncirculated versions.
						(10)Protective and
				anti-counterfeiting cover
							(A)In
				generalThe Secretary shall give strong consideration to making
				the coins described in this subsection available only in protective covers that
				preserve the coins in the condition in which they are issued, allow clear and
				easy viewing of the obverse, reverse, and sides of the coin and protect it from
				movement within the holder, and also protect against counterfeiting of such
				coins or of the container.
							(B)AcquisitionThe
				Secretary may elect to comply with subparagraph (A) by producing and assembling
				such protective covers within the United States Mint or by contracting for the
				installation of such covers.
							(11)Further
				anti-counterfeiting measures
							(A)Report
				requiredIn an attempt to
				forestall the counterfeiting or marketing of the coins described in this
				section, including this subsection, and of collectible, numismatic and rare
				coins in general, the Comptroller General shall, after consulting with the
				Director of the United States Secret Service and the Federal Trade Commission,
				and in consultation with hobbyists, numismatists, law enforcement agencies, and
				the Citizens Coinage Advisory Committee, shall submit to the Committee on
				Financial Services of the House of Representatives and the Committee on
				Banking, Housing, and Urban Affairs of the Senate, before the end of the
				9-month period beginning on the date of the enactment of the Original
				Saint-Gaudens Double Eagle Ultra-High Relief Bullion Coin Act, a report
				detailing the extent of counterfeiting of rare, collectible or numismatic coins
				made available for sale in the United States, regardless of the country where
				the original of such coin was produced or of the country in which the
				counterfeiting takes place, or sales overseas if such counterfeit coins are
				unauthorized copies of coins originally produced by the United States
				Mint.
							(B)Contents of
				reportThe report submitted under subparagraph (A) shall
				describe—
								(i)the extent of such counterfeiting of coins
				and numismatic items;
								(ii)the source of such counterfeiting, if
				known, including which countries may be the origin of such counterfeits if they
				are produced outside the United States;
								(iii)the distribution and marketing channels for
				such counterfeits within and without the United States;
								(iv)the effect of any such counterfeiting on
				hobbyists, numismatists and on the investment opportunities for bullion or
				numismatic coins produced by the United States Mint;
								(v)whether such counterfeiting extends to the
				counterfeiting of coin-grading or protective materials in such a way that might
				imply that the counterfeit inside had been examined and authenticated by a
				reputable coin-grading firm; and
								(vi)such recommendations for legislative or
				administrative action as the Comptroller General may determine to be
				appropriate to curtail or forestall any such
				counterfeiting.
								.
			
